285 F.2d 426
Andrew BARRICK, Trustee, et al., Appellant,v.AMERICAN BAKERIES COMPANY et al., Appellees.
No. 14008.
United States Court of Appeals Sixth Circuit.
November 9, 1960.

Robert L. Barton, Columbus, Ohio, and John G. Cardinal, Cleveland, Ohio, Hornbeck, Knachel, McLaughlin & Ritter, and Harold H. Kahn, Cleveland, Ohio, on brief, for appellants.
Frank C. Heath, Cleveland, Ohio, and John D. Barricklow, Asst. Atty. Gen., Columbus, Ohio, Thomas P. Mulligan, Jones, Day, Cockley & Reavis, Cleveland, Ohio, and Mark McElroy, Atty. Gen., on brief, for appellees.
Before McALLISTER, Chief Judge, and MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed, 162 F. Supp. 882, on the findings of fact and conclusions of law of Judge Jones.